Cite as 2014 Ark. 422

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-14-761

MICHAEL E. CHILDERS                                 Opinion Delivered   October 9, 2014
                                APPELLANT
                                                    MOTION FOR RULE ON CLERK
V.                                                  AND MOTION TO BE RELIEVED AS
                                                    COUNSEL

STATE OF ARKANSAS
                                   APPELLEE         MOTIONS GRANTED.



                                         PER CURIAM


       Appellant, Michael E. Childers, by and through his attorney, has filed a motion for rule

on clerk and a motion to be relieved as counsel. Childers’s attorney, John R. Irwin, who is

a full-time, state-salaried public defender with a full-time, state-funded secretary, stated in his

motion for rule on clerk that our clerk refused to file the untimely record because of his

failure to follow Rule 4 of the Arkansas Rules of Appellate Procedure–Criminal (2014).

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or, there is “good reason.” Id. at 116, 146 S.W.3d at 891.

We explained as follows:

       Where an appeal is not timely perfected either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
                                     Cite as 2014 Ark. 422

       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes there is good reason
       the appeal was not perfected, the case for good reason can be made in the motion, and
       this court will decide whether good reason is present.

Id. at 116, 146 S.W.3d at 891 (footnotes omitted). While this court no longer requires an

affidavit admitting fault before we will consider the motion, an attorney should candidly admit

fault where he has erred and is responsible for the failure to perfect the appeal. See id. Here,

in accordance with McDonald, Mr. Irwin has candidly admitted fault. Therefore, the motion

for rule on clerk is granted, and a copy of this opinion will be forwarded to the Committee

on Professional Conduct.

       Further, Mr. Irwin has filed a motion to be relieved as counsel. In Rushing v. State,

340 Ark. 84, 8 S.W.3d 489 (2000), we held that full-time, state-salaried public defenders are

ineligible for compensation for their work on appeal. Since Rushing, the General Assembly

passed Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007), which states as

follows:

             A person employed as a full-time public defender who is not provided a state-
       funded secretary may also seek compensation for appellate work from the Arkansas
       Supreme Court or the Court of Appeals.

Because Mr. Irwin is not eligible for compensation on appeal, his motion to be relieved as

counsel is granted. Sanders v. State, 369 Ark. 423, 255 S.W.3d 444 (2007). Attorney Justin

Eisele is appointed to represent Childers on appeal. Once the record on appeal has been

lodged, our clerk will set a new briefing schedule for the appeal.

       Motions granted.

       BAKER, GOODSON, and HART, JJ. dissent.

                                               2
                                     Cite as 2014 Ark. 422


       KAREN R. BAKER, Justice, dissenting in part. I dissent in part because I would

not forward a copy of this opinion to the Committee on Professional Conduct. Instead, I

would remand this case to the circuit court to determine compliance with Rule 4 of the

Arkansas Rules of Appellate Procedure–Criminal. See Daniels v. State, 2009 Ark. 243, 308
S.W.3d 131 (per curiam).

       On July 29, 2014 the circuit entered an order extending the time to file the record.

However, the order did not comply with Rule 4. Rule 4(c)(1) states in pertinent part:

              If any party has designated stenographically reported material for inclusion in
       the record on appeal, the circuit court, by order entered before expiration of the
       period prescribed by subdivision (b) of this rule or by a prior extension order, may
       extend the time for filing the record. A motion by the defendant for an extension of
       time to file the record shall explain the reasons for the requested extension, and a copy
       of the motion shall be served on the prosecuting attorney. The circuit court may enter
       an order granting the extension if the circuit court finds that all parties consent to the
       extension and that an extension is necessary for the court reporter to include the
       stenographically reported material in the record on appeal. If the prosecuting attorney
       does not file a written objection to the extension within ten (10) days after being
       served a copy of the extension motion, the prosecuting attorney shall be deemed to
       have consented to the extension, and the circuit court may so find.

       Pursuant to Daniels, because the order of extension in this case makes no reference to

each of the findings of the circuit court required by the Rule, and because there must be strict

compliance with the Rule, I would remand the matter to the circuit court to determine

compliance with Rule 4(c)(1).

       GOODSON and HART, JJ., join in this dissent.




                                               3